Citation Nr: 1414130	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-26 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his wife.


ATTORNEY FOR THE BOARD

C. Ozger-Pascu, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1977 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claims of entitlement to service connection for left and right ankle conditions.  

The Veteran testified at a hearing conducted at the RO by a Decision Review Officer in May 2011.  The Veteran requested an additional hearing before a member of the Board in his June 2010 substantive appeal (VA Form 9).  In a July 2010 communication, however, the Veteran canceled his hearing request.  Therefore, the request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2013).

In October 2013 the Board remanded the case to the Originating Agency for further development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268   (1998).  The file has now been returned to the Board for further appellate review.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The evidence does not link the Veteran's current ankle disability to service.  

CONCLUSIONS OF LAW

1.  A left ankle disability was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  A right ankle disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veteran claims he is entitled to service connection for his left and right ankle conditions.  For the reasons explained below, however, the Board finds that service connection is not warranted.

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  In this case, VA satisfied its notice requirements in an April 2009 letter, which explained the evidence the Veteran was responsible for obtaining and the evidence VA would obtain on his behalf, the criteria for establishing service connection, and the method by which VA determines disability ratings and effective dates.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 

VA also fulfilled its duty to assist when it obtained the Veteran's service treatment records (STRs) and post-service VA treatment records and Social Security Administration (SSA) records.  These records are associated with his claims file, and neither the Veteran nor his representative has identified any relevant, available treatment records that have not been obtained.  Moreover, the Veteran was examined for VA purposes in August 2009 and October 2013, to address the etiology of his claimed ankle conditions.  The Board finds that the VA examinations are sufficient for adjudicatory purposes because they reflect that the examiners reviewed the claims file, performed physical examinations of the Veteran and provided opinions supported by a sufficient rationale.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Relevant to the duty to assist, this claim was remanded by the Board for additional development in October 2013.  There has been substantial compliance with the Board's remand directives, insofar as VA has requested additional treatment records and, as mentioned above, provided the Veteran with a new examination in October 2013 (with the report completed in November 2013).  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, in May 2010, the Veteran was afforded a hearing before a Decision Review Officer (DRO) where he and his wife presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the DRO who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, at the hearing, the DRO asked the Veteran and his wife questions regarding the onset of his disability, his ongoing treatment and the impact his disability had on his ability to work.  Also, the DRO sought to identify pertinent evidence not associated with the claims and VA obtained that evidence, which is now associated with the record.  Accordingly, the DRO fulfilled his duties and the Veteran is not shown to be prejudiced on this basis.  Thus, the Board finds that VA has fully satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In view of the foregoing, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.




Service Connection Claims

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing direct service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112; 38 C.F.R. §§ 3.307, 3.309.

The service treatment records show the Veteran sprained his right ankle in early 1979, which was casted.  X-rays taken in April 1979, however, were normal.  The Veteran injured his left ankle/foot in December 1980.  X-rays at that time revealed a fracture of the base of the left 5th metatarsal.  Crutches and a temporary profile limiting his activities were provided.  

There are no relevant post service treatment records prior to 2009, when the Veteran presented to VA to establish care.  This is almost 30 years after service.  In connection with his claim the Veteran was examined for VA purposes in August 2009, at which time he told the examiner he had no ankle problems until 2 years prior; i.e., 2007 (27 years after service).  Because of the confusing manner in which the examiner expressed his opinion concerning the cause of current disability, another examination was conducted in October 2013.  At this examination, there were numerous problems associated with the area about the ankles.  These included pins and needles sensation, tenderness, pain, limitation of ankle flexion and dorsiflexion, swelling, instability, disturbance of locomotion, interference with sitting, standing and weight bearing, shiny skin, hair loss, early changes of stasis dermatitis, decreased muscle strength, Achilles tendonitis, and decreased sensation.  In addition, it was noted the Veteran occasionally used a wheelchair, walker or scooter, and always used a cane.  

Pertinent to the appeal, the examiner stated the causes of the Veteran's complaints were likely crystalline and neuropathic, and possibly from nutritional deficiencies.   Significantly, he went on to conclude they were unlikely due to the in-service injuries.  There is no contrary medical opinion.  

Although the Veteran is competent to report his symptoms and the date of the onset of his symptoms, determining the etiology of his ankle conditions requires specialized medical training, which the Veteran does not have.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As the Veteran is not competent to relate his in-service ankle injuries to his current ankle symptoms, his assertions to that affect are not probative.  

Similarly, the Board acknowledges the other lay statements that have been submitted, but like the Veteran, those providing them are not competent to relate the Veteran's current left and right ankle symptoms to service because they do not have the requisite medical training.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, the lay statements suggesting a link between current disability and service are not probative.  

As the most probative evidence, (the medical opinion), is against the claim and the record does not show the presence of arthritis within one year of service, the appeal is denied.  

ORDER

Entitlement to service connection for a left ankle disability is denied.

Entitlement to service connection for a right ankle disability is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


